UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6314



MARJIL LEE BERGARA,

                                              Plaintiff - Appellant,

          versus


A. BENTON CHAFIN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (7:07-cv-00061-jpj)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marjil Lee Bergara, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marjil Lee Bergara appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2000) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).   We have reviewed the record and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal for the reasons stated by the district court.   See Bergara

v. Chafin, No. 7:07-cv-00061-jpj (W.D. Va. Feb. 20, 2007).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -